DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-33 are pending.
Claims 1-33 are rejected below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/898,248, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of 

Drawings
The drawings are objected to because fig. 6 and 7b are very difficult to read.  It becomes even more difficult in the reproduction as seen in the US PG Pub. of the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
Claims 3, 4, 17, 18 use either the term “comfort level” and “comfort level rule”.  This seems to be in error.  Based on the other claims, the abstract, drawings, and specification, it is believed that these terms should be “air-quality level” and “air-quality rule” respectively.  Examiner is examining the claims as such.  Examiner notes that comfort level is not taught anywhere in the original disclosure. 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 has two periods.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PG Pub. 2021/0041125) in view of Lee (U.S. PG Pub. 2020/0003447).

As to claims 1, 16, 17 a method for centrally assuring building air quality, comprising: collecting, from a set of sensors of a plurality of sensors, at least air quality data, wherein the sensors are installed in different locations within a building[0010, 0106]]; determining whether an adjustment to at least one control device is required (fig. step 4), wherein the determination is based on the determined air-quality level and at least one energy-consumption parameter[0021]; and actuating at least one building control device when an adjustment is required, wherein actuating at least one building control device allows for control of air quality across different locations within the building[0021] Liu teaches that air quality is monitored and based on an energy consumption parameter certain actions are taken based on comparisons. Specifically which option is best based on the air quality and energy consumed.  The structure of claims 16 and 7 can be seen in at least fig. 1.

Liu teaches most of the claimed invention, but does not explicitly teach analyzing the collected air quality data to determine an air-quality level across different locations within the building. However, this is an obvious variation and is taught by Lee as follows:

As to claims 1, 16, and 17, Lee teaches analyzing the collected air quality data to determine an air-quality level across different locations within the building [0128].



As to claims 2 and 19 Liu teaches wherein a sensor of the plurality of sensors is any one of: a temperature sensor, a pressure sensor, a humidity sensor, a particulate concentration level sensor, an Ozone sensor, a light senor, a gas sensor, a TVOC sensor, a carbon dioxide (C02) sensor, a barometric pressure sensor, and a differential pressure sensor[0021].  

As to claims 3 and 20 Liu teaches wherein determining at least an adjustment further comprises: comparing the determined air-quality level to a air-quality level rule set for the building [0017, 0045] ; comparing the least one energy-consumption parameter to an energy- consumption parameter rule set for the building[0021]; and determining that the adjustment is required when the air-quality level rule and the energy-consumption parameter rule are satisfied[0021].  

As to claims 4 and 21 Liu teaches wherein each of the at least one air-quality level rule and the at least one energy-consumption rule is any one of: a pre-defined rule, a user-defined rule, and an adjustable rule [0021].  



As to claims 6 and 23 Liu teaches wherein an energy-consumption rule is satisfied after factoring a certain level of energy consumption caused by the adjustment[0021].  

As to claims 7 and 24 Liu teaches further comprising: generating a building demand response based on at least an energy usage trend parameter and the energy-consumption rule[0021]; and optimizing the actuation of the at least one building control device based on the building demand response[0021].  

As to claims 8 and 25 Liu teaches wherein each of the at least one building control devices includes any one of: a device for regulating temperature, a device for regulating humidity, and a device for regulating airflow(abstract).  

As to claims 9 and 26, Lee teaches wherein one or more of the plurality of sensors are connected to a bridge device[0058 – such as a base station], wherein the bridge device allows connectivity to a server which centrally controls the sensors and the least one building control device [0058] (fig. 6).  


 
As to claims 11 and 28, Lee teaches further comprising: receiving an update request from at least one bridge device; processing the bridge update request[0048 or 0113].  
Page 37 of 52ITGT P1582collecting, in response to the bridge update request, at least configuration data[0048 or 0113, fig. 6]; and pushing configuration data to at least the bridge device from which the request is received[0048 or 0113, fig. 6].  

As to claims 12 and 29 Liu teaches wherein the configuration data includes any one of: program code, custom graphics, and updated operating system programming instructions[0048 or 0113, fig. 6 – command].  

As to claims 13 and 30 Liu teaches further comprising: collecting data features from a bridge device, wherein a data feature relates to operation of the bridge device or a sensor connected thereto[0058, fig. 8]; processing the collected data features; and displaying one or more processed and unprocessed data features through a user interface (UI) [0128, fig. 8].  

As to claims 14 and 31 Liu teaches further comprising: actuating at least one building control device to improve wellness of occupants in the building, wherein the actuation for improving wellness is based at least on sensor readings related to air filter status and air quality contamination [0021, 0028].  


As to claims 15 and 32, Lee teaches wherein the method is performed by a command and control server, wherein the command and control server is deployed in a cloud computing platform (fig. 3 element 200).  

As to claims 16 and 33, Lee teaches further comprising: receiving data feeds from at least one cloud service; and determining whether an adjustment to at least one building control device is required based on the data feeds (fig. 6).  

Other Prior art of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takayama (U.S. PG Pub. 2014/0129004) teaches monitoring and air cleaners energy consumption.
Ramirez (U.S. PG Pub. 2020/0393152) teaches minimizing energy consumption while maximizing indoor quality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119